Exhibit 10.1

 

THIRD AMENDMENT TO CREDIT AGREEMENT

 

This Amendment is entered into as of June 17, 2009 by and among Arctic Cat Inc.,
a Minnesota corporation (the “Borrower”), Arctic Cat Sales Inc., a Minnesota
corporation, Arctic Cat Production LLC, a Minnesota limited liability company,
Arctic Cat Production Support LLC, a Minnesota limited liability company, and
Arctic Cat Shared Services LLC, a Minnesota limited liability company (the
“Guarantors”), and Wells Fargo Bank, National Association, a national banking
association, as the Administrative Agent, Issuing Lender and sole Lender under
the Credit Agreement described below (in such capacities, the “Bank”).

 

The Borrower and the Bank have entered into a Credit Agreement dated August 29,
2008, as amended by a First Amendment to Credit Agreement dated March 31, 2009,
and a Second Amendment to Credit Agreement dated June 1, 2009 (as so amended,
the “Credit Agreement”) setting forth the terms on which the Bank would make
advances to and issue letters of credit for the account of the Borrower.

 

Pursuant to their Guaranty dated August 29, 2008 (together with all amendments,
modifications and restatements thereof, the “Guaranty”), the Guarantors have
guarantied the payment and performance of all obligations of the Borrower
arising under the Credit Agreement and related documents.

 

Pursuant to a Security Agreement dated August 29, 2008 (together with all
amendments, modifications and restatements thereof, the “Security Agreement”),
the Borrower and the Guarantors have granted the Bank a security interest in
substantially all of their personal property.

 

The Borrower has asked the Bank to extend and increase the revolving line of
credit provided under the Credit Agreement, and the Bank is willing to do so on
the terms and subject to the conditions set forth herein.

 

ACCORDINGLY, in consideration of the mutual covenants contained in this
Amendment and in the other documents described herein, the parties hereby agree
as follows:

 

1.           Definitions.

 

As used in this Amendment, capitalized terms defined in the Credit Agreement and
not otherwise defined herein shall have the meanings given them in the Credit
Agreement.

 

2.           Amendments

 

(a)           Amended Definitions. The following definitions in Section 1.1 of
the Credit Agreement are hereby amended in their entirety to read, respectively,
as follows:

 

“Aggregate Revolving Commitment Amount” means $60,000,000 being equal to the sum
of the Revolving Commitments, as any such amount may be reduced from time to
time pursuant to Section 2.8 or amendment in accordance with this Agreement.

 

“Borrowing Base” means, at any time, the lesser of:

 

(a)           the Aggregate Revolving Commitment Amount, and

 

--------------------------------------------------------------------------------


 

(b)           the sum of

 

(i)            60% of Eligible Receivables Value,

 

(ii)           during each period described below, the lesser of (A) the amount
in column 1 opposite such period, or (B) the percentage of Eligible Finished
Goods Value set forth in column 2 opposite such period:

 

Period

 

Column 1

 

Column 2

 

 

 

 

 

 

 

Third Amendment Date through July 31, 2009

 

$

45,000,000

 

60

%

 

 

 

 

 

 

August 1, 2009 through October 31, 2009

 

$

40,000,000

 

50

%

 

 

 

 

 

 

November 1, 2009 through November 30, 2009

 

$

20,000,000

 

50

%

 

 

 

 

 

 

December 1, 2009 and thereafter

 

$

15,000,000

 

50

%

 

(iii)          20% of Eligible Parts Value, and

 

(iv)          10% of Eligible Raw Materials Value.

 

“Covenant Calculation Date” means the last day of each calendar month.

 

“Dealer Finance Agreements” means (i) the Program Agreement dated January 20,
2003, between AC Sales and Textron Financial Corporation, and (ii) the Program
Agreement dated May 1, 2007, between AC Sales and Textron Financial Canada
Limited, and (iii) any other similar agreement reasonably acceptable to the
Required Lenders, but not any amendment to or restatement of such agreements
entered into without the prior written consent of the Required Lenders if such
amendment or restatement would change the nature of the obligations of the
Borrower or any Subsidiary thereunder in a manner adverse to the Borrower or
such Subsidiary.

 

“Facility Termination Date” means March 31, 2010, or the earlier date of the
termination of the Revolving Facility pursuant to Section 2.8 or 7.2.

 

“Floating Rate” means, at any time, an annual rate equal to the sum of (i) 375
basis points (3.75% per annum), and (ii) the greatest of:

 

(A)          the Base Rate;

 

(B)           the Federal Funds Rate, plus 50 basis points (0.50% per annum); or

 

(C)           the Daily One-Month LIBO Rate.

 

2

--------------------------------------------------------------------------------


 

The Floating Rate shall change when and as the Base Rate, Federal Funds Rate or
Daily One-Month LIBOR Rate changes.

 

“LIBO Rate Margin” means 650 basis points (6.50% per annum).

 

(b)           New Definitions. The following definitions are added to
Section 1.1 of the Credit Agreement in appropriate alphabetical order:

 

“Capital Expenditure” means any expenditure of money by the Borrower or its
Subsidiaries for the purchase or construction of fixed assets or for the
purchase or construction of any other assets, or for improvements or additions
thereto, that are capitalized on the Borrower’s consolidated balance sheet;
excluding, however, expenditures made in connection with the replacement,
substitution or restoration of assets to the extent financed (a) from insurance
proceeds (or other similar recoveries) paid on account of the loss of or damage
to the assets being replaced or restored or (b) with awards of compensation
arising from the taking by eminent domain or condemnation of the assets being
replaced.

 

“Covenant Computation Period” means, for any Covenant Calculation Date, the
fiscal year-to-date period ending on such Covenant Calculation Date.

 

“Daily One-Month LIBO Rate” means, for any day, a rate equal to the LIBO Rate
for a LIBO Rate Loan with a one-month Interest Period commencing on that date
and assuming a LIBO Rate Margin of 250 basis points (2.50% per annum). For the
purposes of this definition, the LIBO Rate as of any day shall be determined
using the LIBO Rate as otherwise determined by the Administrative Agent in
accordance with the definition of “LIBO Rate” hereunder, except that (x) if the
day is a Business Day, such determination shall be made on such day (rather than
two Business Days prior to the commencement of an Interest Period), and (y) if
the day is not a Business Day, the LIBO Rate for such day shall be the rate
determined by the Administrative Agent pursuant to the preceding clause (x) for
the most recent Business Day preceding such day.

 

“Pre-Tax Net Income” means, as of any Covenant Calculation Date, the
consolidated net income of the Borrower and its Subsidiaries, before (a) income
tax, (b) income from discontinued operations, (c) minority interests, (d)
extraordinary gains and losses (net of tax effects) and (e) the effect of
payment of the fee in Section 4 of the Third Amendment to this Agreement, all as
determined in accordance with GAAP for the related Covenant Computation Period.

 

“Third Amendment Date” means June 17, 2009.

 

(c)          Unused Fee. The first sentence of Section 2.6(b) is amended to read
as follows:

 

The Borrower will pay to the Administrative Agent, for the pro rata account of
the Lenders, an ongoing Unused Fee (the “Unused Fee”) equal to 50 basis points
(0.50% per annum) applied to the daily average amount by which (i) the sum of
the Aggregate Revolving Commitment Amount exceeds (ii) the Revolving Facility
Outstandings, from

 

3

--------------------------------------------------------------------------------


 

the date hereof to and including the Facility Termination Date, payable monthly
in arrears on the last Business Day of each calendar month.

 

(d)           Automatic Reductions of Aggregate Revolving Commitment Amount. The
table in Section 2.8(b) of the Credit Agreement is deleted and replaced with the
table below:

 

Date

 

Amount

 

August 1, 2009

 

$

55,000,000

 

September 1, 2009

 

$

50,000,000

 

October 1, 2009

 

$

45,000,000

 

November 1, 2009

 

$

20,000,000

 

December 1, 2009

 

$

15,000,000

 

 

(e)           Pre-Tax Net Income. The following new Section 5.9 is added to the
Credit Agreement immediately after Section 5.8:

 

Section 5.9            Pre-Tax Net Income.

 

The Borrower will achieve Pre-Tax Net Income as of each Covenant Calculation
Date at not less than the amount set forth below opposite such Covenant
Calculation Date (numbers within parentheses are negative):

 

Covenant Calculation Date

 

Amount

 

June 30, 2009

 

$

(17,500,000

)

July 31, 2009

 

$

(18,500,000

)

August 31, 2009

 

$

(1,800,000

)

September 30, 2009

 

$

7,800,000

 

October 31, 2009

 

$

3,600,000

 

November 30, 2009

 

$

8,800,000

 

December 31, 2009

 

$

8,400,000

 

January 31, 2010

 

$

4,100,000

 

February 28, 2010

 

$

1,900,000

 

March 31, 2010

 

$

(2,900,000

)

 

(f)            Dealer Finance Agreements; Repurchase Payments. The following new
Section 5.10 is added to the Credit Agreement immediately after Section 5.9:

 

Section 5.10         Dealer Finance Agreements; Repurchase Payments.

 

The Borrower and/or one or more of its Subsidiaries will at all times be party
to one or more Dealer Finance Agreements. As of each Covenant Calculation Date
shown below, the Borrower will not permit the aggregate payments made by the
Borrower and its Subsidiaries on account of repurchase or similar obligations or
liabilities under Dealer Finance Agreements during the related Covenant
Computation Period, after deducting any payments received during such Covenant
Computation Period on account of returned and repossessed goods that have been
the subject of such obligations or liabilities, to exceed the amount opposite
such Covenant Calculation Date:

 

4

--------------------------------------------------------------------------------


 

Covenant Calculation Date

 

Amount

 

June 30, 2009

 

$

3,300,000

 

July 31, 2009

 

$

5,100,000

 

August 31, 2009

 

$

8,100,000

 

September 30, 2009

 

$

12,200,000

 

October 31, 2009

 

$

17,100,000

 

November 30, 2009

 

$

22,700,000

 

December 31, 2009

 

$

31,600,000

 

January 31, 2010

 

$

34,300,000

 

February 28, 2010

 

$

43,300,000

 

March 31, 2010

 

$

51,800,000

 

 

(g)           Capital Expenditures. The following new Section 6.13 is added to
the Credit Agreement immediately after Section 6.12:

 

Section 6.13         Capital Expenditures.

 

The Borrower will not, and will not permit any Subsidiary to, make any Capital
Expenditure if, after giving effect to such expenditure (i) the aggregate amount
of Capital Expenditures made by the Borrower and its Subsidiaries during any
Covenant Computation Period ending on any Covenant Calculation Date during any
of the periods described below would exceed the amount set forth opposite such
period:

 

Period

 

Amount

 

April 1, 2009 through August 31, 2009

 

$

6,000,000

 

September 1, 2009 through November 30, 2009

 

$

10,000,000

 

December 1, 2009 through March 31, 2010

 

$

15,000,000

 

 

or (ii) the Borrower or that Subsidiary would fail to comply with any other
covenant or agreement of the Borrower or that Subsidiary under the Loan
Documents.

 

(h)           Reporting Requirements.

 

(i)            Section 5.1(c)(i) is amended by inserting, immediately before the
final period of that Section, a comma and the following text:

 

together with a monthly review and recap prepared by Alliance Management or
another independent consultant selected by the Borrower and agreeable to the
Administrative Agent, comparing the Borrower’s actual monthly results reported
in its income statement, balance sheet and cash flow to the monthly projections
contained in the Borrower’s 2010 Business Plan dated June 10, 2009.

 

(ii)           Section 5.1(c) is amended by adding the following immediately
after Section 5.1(c)(ii):

 

(iii)          Detailed agings of the accounts receivable and accounts payable
of the Borrower and its Subsidiaries as at the end of such month.

 

5

--------------------------------------------------------------------------------


 

(iii)          Section 5.1(n) is amended to read as follows:

 

(n)           On the third Business Day of every calendar month, a Borrowing
Base certificate as of the end of the immediately preceding calendar month and
on the fourteenth Business Day of every calendar month, a Borrowing Base
certificate as of the eleventh Business Day of that month.

 

(iv)          The following new Section 5.1(p) is added to the Credit Agreement
immediately after Section 5.1(o):

 

(p)           As soon as available and in any event within 30 days after the end
of each fiscal quarter of the Borrower, a report showing all account debtors and
corresponding amount owed to each, in form and substance reasonably satisfactory
to the Administrative Agent.

 

(i)            Events of Default.

 

(i)           Section 7.1(d) of the Credit Agreement is revised to read as
follows:

 

(d)           A default under any Dealer Finance Agreement, bond, debenture,
note or other evidence of indebtedness of the Borrower or under any indenture or
other instrument under which any such evidence of indebtedness has been issued
or by which it is governed, and the expiration of the applicable period of
grace, if any, specified in such evidence of indebtedness, indenture or other
instrument.

 

(ii)          Section 7.1(n) of the Credit Agreement is deleted.

 

(j)            Revolving Commitment. The amount, “$30,000,000”, in the table in
Exhibit A to the Credit Agreement is hereby deleted, and the following is
substituted therefor:

 

Third Amendment Date through July 31, 2009

 

$

60,000,000

 

August 1, 2009 through August 31, 2009

 

$

55,000,000

 

September 1, 2009 through September 30, 2009

 

$

50,000,000

 

October 1, 2009 through October 31, 2009

 

$

45,000,000

 

November 1, 2009 through November 30, 2009

 

$

20,000,000

 

December 1, 2009 and thereafter

 

$

15,000,000

 

 

(k)           Compliance Certificate. Exhibit C to the Credit Agreement is
hereby deleted, and Exhibit C to this Amendment is substituted therefor.

 

(l)            Borrowing Base Certificate. Exhibit E to the Credit Agreement is
hereby deleted, and Exhibit E to this Amendment is substituted therefor.

 

3.             Initial Borrowing Base Certificate.

 

The Borrower and Wells Fargo agree that the Borrowing Base Certificate submitted
by the Borrower in connection with the closing of this Amendment and remaining
in effect through July 6, 2009 (the “Initial Borrowing Base Certificate”), will
be prepared using amounts for Eligible Receivables Value, Eligible Finished
Goods Value, Eligible Parts Value and Eligible Raw Materials Value that the
Borrower’s most-likely-case projections show will be in effect as of June 30,
2009. The Borrower’s representations and warranties in this Amendment and in the

 

6

--------------------------------------------------------------------------------


 

Loan Documents are accordingly qualified to this extent. Each Borrowing Base
Certificate submitted after the Initial Borrowing Base Certificate will reflect
the actual Eligible Receivables Value, Eligible Finished Goods Value, Eligible
Parts Value and Eligible Raw Materials Value as of the date as of which it is
prepared.

 

4.           Amendment Fee.

 

Concurrently with the execution and delivery of this Amendment, the Borrower
shall pay to the Bank an amendment fee in the amount of $600,000. Such fee is
fully earned by the Bank’s execution and delivery of this Amendment.

 

5.           Representations and Warranties.

 

The Borrower and the Guarantors each hereby represent and warrant to each Lender
Party as follows:

 

(a)           Each of the Borrower and each Guarantor has all requisite power
and authority, corporate or otherwise, to execute and deliver this Amendment and
to perform this Amendment and the Credit Agreement as amended hereby. This
Amendment has been duly and validly executed and delivered to the Administrative
Agent by the Borrower and the Guarantors, and this Amendment and the Credit
Agreement as amended hereby constitute the legal, valid and binding obligations
of the Borrower and the Guarantors, enforceable in accordance with their terms,
except as enforceability may be limited by bankruptcy, insolvency, fraudulent
conveyance or similar laws affecting creditors’ rights generally and general
principles of equity (regardless of whether the application of such principles
is considered in a proceeding in equity or at law).

 

(b)           The execution, delivery and performance by the Borrower and the
Guarantors of this Amendment, and the performance of the Credit Agreement as
amended hereby, have been duly authorized by all necessary action (corporate or
otherwise) and do not and will not (i) require any authorization, consent or
approval by any governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign (other than consents and approvals that
have been obtained and remain in full force and effect), (ii) violate the
Organizational Documents of the Borrower or any Guarantor or any provision of
any law, rule, regulation or order presently in effect having applicability to
the Borrower or any Guarantor, or (iii) except where such breach or default
would not have a Material Adverse Effect, result in a breach of or constitute a
default under any indenture or agreement to which the Borrower or any Guarantor
is a party, or by which the Borrower or any Guarantor or any property of the
Borrower or any Guarantor may be bound or affected.

 

(c)           All of the representations and warranties contained in Article IV
of the Credit Agreement are correct in all material respects on and as of the
date hereof as though made on and as of such date, except to the extent that
such representations and warranties relate solely to an earlier date, in which
case such representations and warranties shall be correct only as of such date.

 

7

--------------------------------------------------------------------------------


 

6.             Conditions Precedent.

 

The amendments set forth in Section 2 are subject to the conditions precedent
that, on or before the date hereof (or such later date as the Bank may approve
in writing), the Borrower shall have delivered to the Bank each of the
following, each in form and substance satisfactory to the Bank:

 

(a)           This Amendment, duly executed by the Borrower.

 

(b)           The amendment fee specified in Section 4.

 

(c)           A Borrowing Base Certificate as of June 30, 2009.

 

(d)           A signed copy of the opinion of counsel for the Borrower,
addressed to the Administrative Agent and the Lenders, confirming the matters
set forth in paragraphs (a) and (b) of Section 5 above, and such other matters
as the Administrative Agent may request.

 

7.             Release.

 

The Borrower and the Guarantors each hereby waive, release, relinquish and
forever discharge the Bank, and its past and present directors, officers,
agents, employees, parents, subsidiaries, affiliates, insurers, attorneys,
representatives and assigns, and each and all thereof (collectively, the
“Released Parties”), of and from any and all manner of action or causes of
action, suits, claims, demands, judgments, damages, levies, and the execution of
whatsoever kind, nature and/or description arising on or before the date hereof,
including, without limitation, any claims, losses, costs or damages, including
compensatory and punitive damages, in each case whether known or unknown,
liquidated or unliquidated, fixed or contingent, direct or indirect, which the
Borrower or any Guarantor ever had or now has or may claim to have against any
of the Released Parties, with respect to any matter whatsoever, including,
without limitation, the administration of the Loan Documents and the
negotiations relating to this Amendment.

 

8.             WAIVER OF JURY TRIAL.

 

THE BORROWER, THE GUARANTORS AND THE BANK EACH IRREVOCABLY WAIVE ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. THE BORROWER,
THE GUARANTORS AND THE BANK EACH REPRESENT TO EACH OTHER THAT THIS WAIVER IS
KNOWINGLY, WILLINGLY AND VOLUNTARILY GIVEN.

 

9.             Payment of Costs.

 

The Borrower reaffirms its obligation under the Credit Agreement, and
specifically agrees, to pay or reimburse the Bank on demand for all costs and
expenses incurred by the Bank in connection with the Loan Documents, including
but not limited to all fees and disbursements of legal counsel to the Bank, and
specifically including all costs and expenses of the Bank, including attorneys’
fees, incurred in connection with the drafting and preparation of this Amendment
and any related documents.

 

8

--------------------------------------------------------------------------------


 

10.          Miscellaneous.

 

This Amendment sets forth the entire agreement of the parties with respect to
the subject matter hereof. It cannot be waived, modified or amended except by a
writing signed by the party against which enforcement is sought. Except as
expressly amended by this Amendment, all of the terms and conditions of the
Credit Agreement shall remain in full force and effect. This Amendment shall be
governed by the internal law of Minnesota. This Amendment shall be binding upon
and shall accrue to the benefit of the parties and their successors and assigns.
This Amendment may be executed in any number of counterparts, each of which when
so executed and delivered shall be deemed to be an original and all of which
counterparts of this Amendment, taken together, shall constitute but one and the
same instrument.

 

Signature pages follow

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above-written.

 

 

ARCTIC CAT INC.

 

 

 

 

 

By

/s/ Timothy C. Delmore

 

Name:

Timothy C. Delmore

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

ARCTIC CAT SALES INC.

 

 

 

 

 

 

By

/s/ Timothy C. Delmore

 

Name:

Timothy C. Delmore

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

ARCTIC CAT PRODUCTION LLC

 

 

 

 

 

 

By

/s/ Timothy C. Delmore

 

Name:

Timothy C. Delmore

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

ARCTIC CAT PRODUCTION SUPPORT LLC

 

 

 

 

 

 

By

/s/ Timothy C. Delmore

 

Name:

Timothy C. Delmore

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

ARCTIC CAT SHARED SERVICES LLC

 

 

 

 

 

 

 

By

/s/ Timothy C. Delmore

 

Name:

Timothy C. Delmore

 

Title:

Chief Financial Officer

 

Signature page to Third Amendment to Arctic Cat Inc. Credit Agreement

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative
Agent, Issuing Lender and Lender

 

 

 

 

 

By

/s/ Jason D. Wells

 

Name:

Jason D. Wells

 

Title:

Assistant Vice-President

 

Signature page to Third Amendment to Arctic Cat Inc. Credit Agreement

 

--------------------------------------------------------------------------------